713 S.E.2d 870 (2011)
310 Ga. App. 610
HEDDEN
v.
The STATE.
Hutto
v.
The State.
Nos. A09A2170, A09A2171.
Court of Appeals of Georgia.
July 7, 2011.
Herman Maddox Kilgore, for appellant.
Garry Thomas Moss, Dist. Atty., Lara Ashley Snow, Asst. Dist. Atty., for appellee.
MILLER, Presiding Judge.
In Hedden v. State, 288 Ga. 871, 708 S.E.2d 287 (2011), the Supreme Court of Georgia reversed the judgment of this Court in Hedden v. State, 301 Ga.App. 854, 690 S.E.2d 203 (2010). Therefore, we vacate our *871 earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
BARNES, P.J., and ANDREWS, J., concur.